      Dated: 7/6/2021




                                                           This Order has been electronically
                                                           signed. The Judge's signature and
                                                           Court's seal appear at the top of the
                                                           first page.
                                                           United States Bankruptcy Court.

Case 3:96-bk-07648   Doc 292    Filed 07/06/21 Entered 07/06/21 15:15:52           Desc Main
                               Document      Page 1 of 1
